Title: From Thomas Jefferson to Caspar Wistar, 4 December 1801
From: Jefferson, Thomas
To: Wistar, Caspar


          
            Washington Dec. 4. 1801.
          
          I have the pleasure to inclose for communication to the society observations made on a lunar eclipse at the Observatory of Philadelphia on the 21st of Sep. last by messrs. Patterson & Ellicot. Also some extracts from a letter I recieved from mr Dunbar of the Natchez with Meteorological observations for the year 1800. made there by him, and remarks on the soil, climate & productions of the country.
          I recieved some time since a letter from mr Peale, giving an account of his labours and successes towards obtaining a compleat collection of the bones of one of the unknown animals, whose size has attracted so much attention. although the intermixture of other matters showed that this letter was intended as a private one to myself, yet considering that science will wish to know that it is to mr Peale they will be indebted for the collection & possession of these precious remains, I should have communicated so much of the letter as related to that subject, had I not imagined mr Peale might be induced, after his labours shall be compleated, to give a detailed relation of them.
          Accept assurances of my great esteem & high consideration.
          
            Th: Jefferson
          
        